DETAILED ACTION

1.	The Office Action is in response to After-final response filed on 09/08/2021.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
3. 	The terminal disclaimer filed on dated 09/08/2021, disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of US 10,491916, has been reviewed and are accepted. The terminal disclaimers has been recorded.

Status of Claims
4.	The claims filed on 09/08/2021.  Claims 1-20 are pending.

Allowable Subject Matter
5. 	Claims 1-20 are allowed. 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:

	2).	For claim 1, the prior art does not disclose or suggest the unique way to map a 2-d point viewed through a virtual cameral to a 3-d point and then map back the 3-d point to a 2-d point in a rendered video frame and calculate motion vector based on the difference between the two 2-d point; such unique way is allowable.  
Zhang et al. (US 20110096832) and in view of Liao et al. (US 20110141274 ) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Zhang in combination of Liao to achieve the same invention as claimed in the instant claim.
Claims 2-6 are allowed because they depend on claim 1.

3)	Claim 7 is allowed with the similar reason as claim 1.
Claims 8 -12 are allowed because they depend on claim 7.

4)	Claim 13 is allowed with the similar reason as claim 1.
Claims 14 -20 are allowed because they depend on claim 13.

7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423